Appeal from an order of the Supreme Court, Erie County (Richard C. Kloch, Sr., A.J.), entered March 14, 2003. The order denied plaintiff’s motion to set aside the jury verdict in a personal injury action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: The sole contention of plaintiff on appeal is that he was denied a fair trial based on comments made by *1031Supreme Court at trial and that the court therefore erred in denying his motion seeking to set aside the jury verdict rendered in favor of defendants. Even assuming, arguendo, that plaintiffs contention is preserved for our review, we nevertheless conclude that it is lacking in merit. The comments at issue appear to have been made in order to expedite the trial and “were not so egregious as to warrant a new trial” (Olezeski v Finger Lakes-Seneca Coop. Ins. Co., 218 AD2d 841, 842 [1995]). Furthermore, we note that the court mitigated any prejudice to plaintiff by instructing the jury that it “must not conclude from any rulings or anything that I have said during the course of the trial that I favor any party to this lawsuit” (see generally id.). Present— Hurlbutt, J.P., Gorski, Martoche, Lawton and Hayes, JJ.